Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,033,396. Although the claims at issue are not identical, they are not patentably distinct from other because current claim 1 has the identical language of the first four indentations of the patented claim 1. Therefore, current claim 1 is broader than at least patented claim 1.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,116,641. Although the claims at issue are not identical, they are not patentably distinct from other because all limitations of current claim 1 are in claim 4 of the patent.
1. An orthopaedic prosthesis, comprising: a femoral component configured to be attached to a distal end of a patient's femur, a tibial tray configured to be attached to a proximal end of a patient's tibia, the tibial tray including (i) a base having an outer surface, (ii) a post extending distally from the base, and (iii) an aperture extending defined in the post and the base, a tibial insert configured to rotate relative to the tibial tray, the tibial insert including (i) a platform shaped to engage the base of the tibial tray, (ii) a stem extending distally from the platform and received in the aperture of the tibial tray, (iii) a cavity extending longitudinally through the platform, and (iv) a tab coupled to the platform, the tab being configured to engage the outer surface of the base to limit rotation of the tibial insert relative to the tibial tray, and a modular insert is received in the cavity defined in the tibial insert, the modular insert including (i) an elongated stem, and (ii) a body rotatably coupled to the elongated stem, wherein the femoral component is rotatably coupled to the body of the modular insert, the femoral component being configured to rotate about a first axis relative to the tibial insert over a first range of motion, the first axis extending in a medial-lateral direction, and wherein the body of the modular insert is configured to rotate relative to the tibial insert about a second axis extending parallel to the first axis over a second range of motion, the second range of motion being less than the first range of motion.
2. The orthopaedic prosthesis of claim 1, wherein the body of the modular insert is configured to rotate relative to the femoral component to move the first axis relative to the second axis over the second range of motion.
3. The orthopaedic prosthesis of claim 1, further comprising an elongated pin connecting the femoral component to the body of the modular insert, wherein the elongated pin defines the first axis and is moveable between a first position and a second position relative to the tibial insert over the second range of motion, the second position being located anterior of the first position.
4. The orthopaedic prosthesis of claim 3, wherein: the modular insert is configured to move in a superior-inferior direction relative to the tibial insert over the second range of motion between an inferior position and a superior position, when the modular insert is positioned in the inferior position, the elongated pin is in the first position, and when the modular insert is positioned in the superior position, the elongated pin is in the second position.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmotzer et al (5,954,770).
Schmotzer et al teaches orthopaedic prosthesis system comprising:

    PNG
    media_image1.png
    732
    452
    media_image1.png
    Greyscale

a femoral component 1 configured to be attached to a distal end of a patient's femur,
a tibial tray 2 configured to be attached to a proximal end of a patient's tibia,
a tibial insert 31 configured to be positioned between the femoral component and the tibial tray, the tibial insert including an inferiorly-extending tab 35 that is configured to engage the tibial tray to limit rotation (which includes no rotation) of the tibial insert relative to the tibial tray about a first axis 20 extending in an inferior- superior direction, and
an elongated pin 24 (see figures 2C-2D) extending along a second axis 29 extending in a medial-lateral direction, the elongated pin rotatably coupling the tibial insert to the femoral component, wherein the femoral component is configured to rotate about the second axis relative to the tibial insert over a range of motion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/Primary Examiner, Art Unit 3774